Citation Nr: 0013146	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased evaluation for residuals of 
multiple shell fragment wounds of the right leg, with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right hand, residual of a shell 
fragment wound and the fracture of right fourth metacarpal, 
on appeal from the original evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision  expanded the 
grant of service connection to include traumatic arthritis of 
the right hand as a residual of a shell fragment wound and a 
fracture of right fourth metacarpal.  (Previously the right 
hand disability had been rated as part of a disability 
characterized as multiple shell fragment wounds, right upper 
extremity, which had been rated at a noncompensable level 
since 1970.)  It denied an increased evaluation for residuals 
of multiple shell fragment wounds of the right leg, with 
retained foreign bodies.

In March 2000, the veteran raised a claim for increased 
rating for the service-connected shrapnel wounds of the left 
lower extremity and a claim for service connection of 
residuals of shrapnel wounds to the stomach.  Neither of 
these issues has been developed for appellate review and they 
are directed to the attention of the RO for appropriate 
action.  


FINDINGS OF FACT

The veteran's residuals of multiple shell fragment wounds of 
the right leg, with retained foreign bodies, are not more 
than moderately severe, with no evidence of muscle damage 
other than the retention of foreign bodies, and with muscle 
weakness, particularly of the extensor hallucis longus, 
fatigability, and incoordination.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent, but 
no more, for residuals of multiple shell fragment wounds of 
the right leg, with retained foreign bodies, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.56, 
4.73, Diagnostic Code 5312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service records reveal that in May 1968 while serving in the 
Republic of Vietnam, the veteran sustained numerous wounds 
from enemy shrapnel.  He was treated at Phu Bai on the day he 
was injured.  His wounds included those of the right leg and 
right hand.  The wounds were debrided and the veteran was 
placed on antibiotics.  

He was transferred to the United States Naval Hospital (USNH) 
in Guam in early June 1968 for further treatment.  His 
clinical record reflects that on physical examination, his 
wounds were found to include an open wound of the medial side 
of the right knee, a large open wound of the lateral side of 
the right calf, an open wound of the posterior medial surface 
of the right calf, multiple smaller wounds of the right lower 
leg, and a 1-cm. wound of the dorsum of the right hand.  
Laboratory studies were within normal limits.  X-rays of the 
right leg revealed numerous small shrapnel fragments in the 
soft tissue of the leg and about the knee.  Delayed primary 
wound closure was performed two days after the veteran's 
admission.  A long leg posterior splint was placed on the 
veteran's right leg.  The veteran's wounds healed well after 
surgery.  The clinical record did not show that the veteran 
complained of any symptoms concerning his right hand or his 
right leg.  He was discharged from the hospital 28 days after 
being admitted and then transferred to the USNH in 
Charleston, South Carolina for convalescence. 

The veteran stayed at the Charleston USNH from early July 
1968 to September 1968.  A Medical Board Report dated in 
September 1968 documented the clinical history there.  
Removal of a long cast that had been placed around the 
veteran's right lower leg revealed multiple healed wounds.  
However, the right extensor hallucis longus was non-
functional.   X-rays of the tibia and fibula showed that the 
veteran had sustained a non-displaced comminuted fracture 
(compression fracture) of the right tibial and fibular shaft; 
the presence of shell fragments was also shown.  Laboratory 
studies were within acceptable limits.  The right leg was re-
casted and the cast removed approximately four weeks after 
the veteran's admission.  The veteran was given physical 
therapy.  However, the Medical Board Report noted that at the 
time of his discharge, the veteran had continuing weakness of 
flexion of his right great toe and was walking with an 
antalgic gait because of pain in the right foot.  
Furthermore, it was stated in the Medical Board Report that 
the veteran's right extensor hallucis longus muscle had not 
improved.

The veteran was discharged from the Charleston USNH to 
limited duty at Fort Lejeune, South Carolina.  It was 
recommended in the September 1968 Medical Board Report that 
as part of this limited duty, the veteran avoid prolonged 
walking or standing.  The veteran remained on limited duty 
for more than one year.  

A Medical Board Report from the USNH at Camp Lejeune dated in 
September 1969 noted that the veteran had lost no time from 
his duties, which were described as involving the checking of 
identification cards in the commissary, and had been taking 
no medications.  The Medical Board Report documented that the 
veteran complained of virtually constant pain in his right 
extremity that would be aggravated by cold or damp weather.  
The presence of multiple healed scars over his right lower 
extremity was noted.  It was observed that the veteran had a 
mild limp favoring the right leg.  It was stated that the 
veteran had full range of motion in all major joints but had 
weakness (i.e., only 25% of normal muscle strength) to the 
right great toe in his right extensor hallucis longus.  The 
absence of right calf or thigh atrophy also was noted.  X-
rays of the right tibia disclosed no bony deformities but 
showed the presence of retained metallic fragments in the 
nearby soft tissue.  Laboratory studies were within normal 
limits as well.  The Medical Board recommended that the 
veteran be returned to full duty but with a permanent L2 
profile assignment and a noninfantry military occupation 
specialty (MOS).  

In his rebuttal of the September 1969 Medical Board Report, 
the veteran pointed out that his right leg did not feel 
normal.  He stated that he could not walk or run for an 
appreciable period of time without having to stop and sit 
down because of problems in both legs - - the left leg had 
been wounded as well - -, and that those in the right were 
worse.  In October 1969, the Medical Board recommended that 
the veteran's case be referred to the Physical Evaluation 
Board.  

In January 1970, the Physical Evaluation Board at the Camp 
Lejeune, South Carolina USNH recommended that the veteran be 
discharged because of the physical disabilities resulting 
from his shrapnel wounds of the right upper extremity and 
both lower extremities.  

The veteran filed his original claims for service connection 
for the residuals of his shrapnel wounds, including those to 
his right lower extremity, in March 1970.  The report of a VA 
examination conducted in February 1971 noted that the veteran 
complained that after he would stand for a period of time, 
his legs would hurt and give out on him.  The examination 
report noted the presence of several shrapnel and surgical 
scars on the right lower extremity and remarked on the 
absence of muscle atrophy.  It was indicated that currently 
the veteran was not under a physician's care and had been 
working as a policeman.

In May 1971, the veteran was admitted to a VA facility for 
thirteen days with complaints of pain in his right lower 
extremity.  X-rays disclosed innumerable retained metallic 
fragments in the soft tissue of the entire leg, from the knee 
to the ankle, but no evidence of injury of another type.  
Considerable tenderness of the calf and other muscles of the 
right lower leg was observed.  The hospital summary indicated 
that while the veteran had sustained significant tissue 
injury in the right lower extremity, he was capable of 
returning to police work and of carrying on basic physical 
activity without the use of pain medications.   In December 
1971, the veteran was re-admitted to the VA facility for 7 
days.  He reported that he could not walk on his right leg 
and that it felt as if electricity were passing through it.  
Other than the presence of several small punctate scars, no 
positive findings concerning the right leg, including 
swelling, discoloration, abnormal pulses, or neurological 
deficits, were made.  Again, the veteran was adjudged capable 
of working.

Private medical records contained in the claims file 
indicated that the veteran began to see a rheumatologist in 
April 1998 for various symptoms pertaining to his hands, 
right knee, lower extremities, back, and neck.  The focus of 
the care was the veteran's hands, but the records did comment 
on the veteran's right lower extremity.  An April 1998 
initial treatment summary indicated that the rheumatologist 
had found no acute arthritis or synovitis of the joints of 
the lower extremities during a skeletal examination.  The 
treatment summary also noted the presence of extensive 
evidence of surgery, with skin grafting, on both the 
veteran's lower extremities.  

In April 1999 the veteran was afforded a VA examination in 
connection with another claim.  The examination report noted 
that the veteran used a cane.

The veteran was given a musculoskeletal VA examination in 
August 1999.  The examination included evaluation of the 
residuals his shrapnel injuries to his right lower 
extremities.  It was noted in the examination report that the 
veteran gave a history of having stopped working in April 
1998 because of problems with both his right leg and his 
right hand.  Examination of the right lower extremity 
demonstrated diminished sensation below the knee; the veteran 
indicated that he had experienced this since receiving the 
shrapnel injuries.  The physical examination also showed that 
the veteran had limited range of motion in his foot.  This 
deficit was attributed by the examiner a severe fracture of 
the right foot which the veteran incurred during a motor 
vehicle accident in April 1999 and for which he subsequently 
underwent several surgeries.  The veteran reported difficulty 
bearing weight with his right leg, but this also was 
attributed to the April 1999 injury to the right foot.  
However, the examiner noted that prior to the April 1999 
automobile accident, the veteran had arthritis in, and 
limited ambulation with, his right lower extremity because of 
his shrapnel injuries.  The examiner observed that the 
veteran's predominant shrapnel injuries to the right lower 
extremity were bone fracture leading to a muscle disorder, 
compartment syndrome, for which it appeared the veteran had 
undergone fasciotomies.  The examiner opined that the 
fasciotomies would have diminished the veteran's existing 
strength in the pertinent muscle group by about 10 percent.  
The presence of various scars on the veteran's right lower 
extremity was noted.  These were indicated to be scars 
related to the fasciotomies, to skin grafts, and to the 
shrapnel injuries themselves.  

In November 1999, the veteran determined to be to be 
permanently disabled by an Administrative Law Judge of Social 
Security Administration.  The decision was based on several 
of the veteran's shrapnel injuries, including those to his 
right lower extremity, a bilateral hand disorder and on the 
right foot injury received in the April 1999 automobile 
accident.

A second VA examination afforded the veteran in January 2000 
involved a neurological evaluation of his right lower 
extremity.  The veteran stated to the examiner that he had to 
give up his job as a crane operator in 1998 because of pain 
in his right leg.  The examination report noted that the 
veteran indicated that he had a diffuse burning and tingling 
sensation when the examiner rubbed his right leg.  Muscle 
strength was normal, although signs of weakness appeared at 
points during the examination when the veteran reported 
having pain.  No muscle atrophy or fasciculations were found.  
The examiner stated that the veteran might have exhibited 
some peripheral neuropathy in the leg.  Tendon reflexes were 
brisk and symmetrical, however, and there were no 
pathological reflexes.   At the same time, there was a distal 
decrease in pinprick sensation, vibration and proprioception.  
The examiner opined that this decreased sensation bore some 
resemblance to minor causalgic pain and that pain of that 
kind would be more related to the shrapnel wounds to the leg 
than to the injuries received in the April 1999 automobile 
accident.

II.  Analysis

The veteran has alleged that the residuals of the multiple 
shell fragment wounds he suffered in his right leg are more 
severe than contemplated by the evaluation currently 
assigned.  Thus, the veteran's claim of entitlement to an 
increased evaluation of this disability is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. 
§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's right leg disability has been 
noted.  See Schafrath, 1 Vet. App. 589.  However, in a claim 
for an increased evaluation, the present level of the 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The current severity of the veteran's right leg disability 
has assigned a rating of 10 percent under Diagnostic Code 
5312.  The question to be considered here is whether the 
veteran is entitled to a higher evaluation.  In this regard, 
the Board notes that by rating decision dated in February 
2000, the veteran has received separate evaluations for two 
disabilities of the right lower extremity determined to have 
resulted from his service-connected shell fragments wounds:  
a 10 percent evaluation for right knee traumatic arthritis 
and a 10 percent evaluation for a mild sensory impairment 
condition.

The specific disability of the right lower extremity to be 
considered here concerns the muscles.  Diagnostic Code 5312 
pertains to the muscles of Group XII.  These are the anterior 
muscles of the leg:  the tibialis anterior; the extensor 
digitorum longus; the extensor hallucis longus; and the 
peroneus tertius.  The function of the muscle group is 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  

Diagnostic Code 5312 assigns a noncompensable evaluation for 
a slight disability of this muscle group, a 10 percent 
evaluation for a moderate disability, a 20 percent evaluation 
for a moderately severe disability, and a 30 percent 
evaluation for a severe disability.  

The "cardinal signs and symptoms" of a muscle disability 
are defined by VA regulation as consisting of:  loss of 
power; weakness; lowered threshold of fatigue; fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  The rating criteria contemplate that 
while these cardinal signs and symptoms will be absent when 
there is a "slight" disability of the muscles, they will be 
present with muscle disabilities above that level.  See 
38 C.F.R. § 4.56(d)(1)(ii), (d)(2)(ii). 

With a 10 percent current evaluation, the veteran's muscle 
disability is rated as moderate.  A moderate disability of 
the muscles encompasses a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  There should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
substantiating a moderate rating include entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through the muscle tissue; some loss of 
deep fascia or muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side of the 
body.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles encompasses a 
through and through or deep penetrating wound by a high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
hospitalization for a prolonged period for treatment of the 
wound.  There should also be a record of consistent complaint 
of cardinal signs and symptoms of a muscle disability.  If 
present, evidence of an inability to keep up with work 
requirements should be adduced.  Objective findings 
substantiating a moderately severe rating include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side of the 
body.  Tests of strength and endurance of the muscles claimed 
to be disabled should demonstrate positive evidence of 
impairment when compared with those on the sound side of the 
body.  38 C.F.R. § 4.56(d)(3).

Review of the evidence of record in this case demonstrates 
that the picture presented by the veteran's muscle disability 
approximates the criteria for a moderately severe disability 
more closely than those for a moderate.  The evidence 
demonstrates that there was debridement of the shrapnel 
wounds.  The record indicates that the veteran underwent 
fasciotomies in his right lower extremity after developing 
compartment syndrome.  Thus, there is an indication of the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side of the 
body that is important in differentiating a moderate from a 
moderately severe muscle disability.  Prolonged 
hospitalization, another touchstone for a moderately severe 
rating, is shown in that the veteran was hospitalized with 
his wounds for four months.  The record shows that during 
service, the veteran was unable to keep up with work 
requirements substantially because of his muscle disability 
of his right leg:  he was placed on limited duty for more 
than one year and then given a disability discharge on 
account of disability of his Group XII muscles.  (The same 
inference is supported to some degree by the Social Security 
decision of record, which suggests that part of the reason 
the veteran became unable to work was the impairment of the 
muscles in his right lower extremity.)  The record reflects 
the consistent presence from the time of the shrapnel wound 
of a number of the cardinal signs and symptoms of a muscle 
disability.  During the first year after the veteran was 
wounded, his extensor hallucis longus muscle was found to be 
weakened by approximately 75 percent, and the record contains 
no affirmative evidence that the veteran recovered his 
strength in that particular muscle.  Indeed, the physician 
conducting the August 1999 VA examination opined that the 
fasciotomies performed in the right lower extremities would 
have reduced existing muscle strength by approximately 10 
percent.  In addition, well prior to his April 1999 
automobile accident in which he fractured his right foot, the 
veteran consistently gave accounts of his functioning 
reflecting that he experienced loss of power, weakness, and 
lowered threshold of fatigue when he tried to use his right 
leg in fairly undemanding activities such as prolonged 
standing, or walking or running more than a short distance.  
The record indicates that at least some of the time, the 
veteran has used a cane.  

Thus, the Board is of the opinion that an increased rating of 
20 percent for a moderately severe muscle disability is 
warranted.

There remains the question whether the disability should be 
rated as severe by VA criteria.  A severe disability of the 
muscles encompasses a through and through or deep penetrating 
wound by a high-velocity missile or large or multiple low-
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  There should be a record of hospitalization 
for a prolonged period for treatment of the wound.  The 
record should also demonstrate consistent complaint of 
cardinal signs and symptoms of a muscle disability that are 
worse than those shown for one that is moderately severe.  If 
present, evidence of an inability to keep up with work 
requirements should be adduced.  Objective findings 
substantiating a severe rating include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
missile track.  Other factors supporting the rating are 
evidence on palpation of loss of deep fascia or muscle 
substance, or of flabby muscles in the wound area, and 
abnormal swelling or hardening of the muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate a severe impairment of function.  Additional 
factors which, if present, are signs of a severe muscle 
disability are:  x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering an area where bone is normally protected by muscle; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscles not in the track of the missile); induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The Board is mindful that the veteran's shrapnel injury 
produced an open comminuted fracture of the tibial and 
fibular shaft of the right lower extremity and that VA rating 
criteria provide that an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  However, although 
the evidence of record indicates that the veteran had 
significant soft tissue injuries, there is no documented 
medical finding of the muscle damage that would support an 
evaluation of severe.  The Board notes that although a 
finding of retained fragments in muscle tissues will require 
a disability rating above slight, it does not necessarily 
require a rating above moderate.  See 38 C.F.R. 
§ 4.56(d)(1)(iii).  Thus, the veteran cannot be granted a 
rating of severe for his muscle disability of the right lower 
extremity on the basis of regulation 38 C.F.R. § 4.56(a).

Moreover, the Board finds that the  rating of severe 
otherwise is not warranted in this case.  Most of the 
criteria for a severe rating are not present.  In general, 
for this rating to be granted, the evidence must show a 
direct, substantial injury to the muscle group in question 
resulting in serious muscle impairment.  Thus, it is 
contemplated that the cardinal signs and symptoms of a muscle 
disorder will be manifested more intensely in a severe than 
in a moderately severe disability.  Here the evidence does 
not produce such a picture as much as it does one indicative 
of a moderately severe disability.  Although the August 1999 
VA examination report described the shrapnel injuries of the 
veteran as "severe," there is no evidence of a direct, 
substantial injury to the muscles in question.  Rather, the 
record shows that the soft tissue in the veteran's lower 
extremity from the knee to the ankle was punctured with 
innumerable foreign bodies and that no other injury to the 
soft tissue, including the muscles in question, occurred.  A 
rating of severe, in contrast, contemplates retained foreign 
bodies as indications of intermuscular trauma, a condition 
which is not signified by the evidence of record in this 
case.  Although surgical and sharpnel scars are noted in 
reports of physical examinations of the veteran, no evidence 
of ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in the missile track, a hallmark of a 
severe disability under the rating criteria, is of record.  
Although skin graft scars are noted, there is no 
documentation of the presence of adherent scars with 
epithelial sealing over the bone rather than true skin 
covering the area where the bone is normally protected by 
muscle.  Rather, as the August 1999 VA examination points 
out, the primary shrapnel injuries to the veteran's right 
lower extremity were of the bones, and the primary residuals 
of the injuries are arthritis (particularly of the knee) and 
some muscle weakness.  

However, neither weakness nor other cardinal signs and 
symptoms of a muscle disability are present in this case at 
the level required for a rating of severe.  Muscle weakness, 
though significant, appears to be confined to the veteran's 
extensor hallucis longus muscle rather than to be widespread 
within the muscle group.  The pain experienced by the veteran 
in his right lower extremity, even if it all could be 
attributed to his muscle disability, is not so intense as to 
incapacitate him.  The Board notes that veteran was adjudged 
disabled for Social Security purposes on the basis of a 
combination of service-connected and subsequent injuries, not 
on the basis of his right leg muscle disorder alone.  Nor is 
the underlying gravity of muscle impairment required for a 
rating of severe demonstrated here.  There are, for example, 
no findings of adaptive contractions of an opposing group of 
muscles.  Although the record shows that the veteran 
developed compartmental syndrome and had fasciotomies, there 
is no finding that he incurred intermuscular binding and 
scarring.  Nor does the record note any loss of deep fascia 
or muscle substance, of flabby muscles in the area of the 
wound, or abnormal swelling and hardening of the muscles in 
contraction.  Indeed, the report of the January 2000 VA 
examination commented that no evidence of fasciculations was 
found.  Another hallmark of a severe rating, atrophy of the 
muscle or muscle groups in concern, also was specifically 
noted in the examination report to be absent.

The Board acknowledges that some of the evidence weighs in 
favor of a severe rating of the veteran's muscle disability.  
The January 2000 VA examination identified peripheral 
neuropathy in the veteran's right lower extremity.  The 
decreased sensation experienced by the veteran in his right 
lower extremity was characterized in the examination report 
as possibly indicative of minor causalgic pain which, if 
present, probably would have been caused by the shrapnel 
injuries.  However, the Board finds that a preponderance of 
the evidence in this case is against a rating of severe.

Finally, the Board also notes that while the record indicates 
that the veteran has scars from shrapnel and surgery on his 
right lower extremity, there is no evidence that these scars 
have resulted in any symptoms other than those contemplated 
by rating criteria for a muscle disability caused by a 
gunshot wound.   Thus, the scars may not receive a separate 
evaluation.  See 38 C.F.R. § 4.14 (1999).


ORDER

An increased evaluation of 20 percent for residuals of 
multiple shell fragment wounds of the right leg, with 
retained foreign bodies, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Because the veteran has alleged that his right hand 
disability is more severe than contemplated by the evaluation 
currently assigned, his claim of entitlement to an increased 
evaluation for that disability is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629; 38 U.S.C.A. § 5107(a).  VA 
therefore has a duty to assist the veteran in obtaining 
evidence pertinent to his claim.  Id.

The veteran was granted service connection for "traumatic 
arthritis" of the right hand, residual of a shell fragment 
wound and the fracture of right fourth metacarpal in the July 
1998 rating decision referred to above.  A 10 percent 
evaluation was assigned to the disability under Diagnostic 
Codes 5010, pertaining to traumatic arthritis, and 5223, 
pertaining to favorable ankylosis or limitation of motion of 
multiple fingers.  

The Board notes, in this regard, that the grant of service 
connection was based on private medical records showing 
osteoarthritis of the proximal interphalangeal and distal 
interphalangeal joints and wrists of both hands.  These 
records do not reflect that such disability was due to or 
part of the service-connected shrapnel wounds to the right 
hand; in fact the records were developed in connection with a 
claim for workers' compensation benefits.  As well, the basis 
for the grant of service connection for traumatic arthritis 
of the "right hand" remains unclear; the specific joints 
involved are not identified in the rating decision.  

Because some of the medical findings in the record indicate 
that some manifestations of a hand disorder in this case have 
been bilateral, suggestive of another etiology for the 
symptoms they encompass, a new examination of the veteran is 
required so that bilateral symptoms unrelated to the 
veteran's service-connected right hand injuries may be 
differentiated from symptoms reflective of those injuries.

Further, the Board finds that the VA examination performed in 
August 1999 in connection with the veteran's claim does not 
contain the findings required for a complete evaluation of 
the veteran's right hand disability under pertinent rating 
provisions.  The veteran's right hand disability is 
potentially ratable under Diagnostic Codes 5220 through 5223, 
depending upon how many fingers are determined to be involved 
in the disability.  In most cases, a rating in excess of 10 
percent is available under these Diagnostic Codes.  One 
measure of disability under these Diagnostic Codes is whether 
there is limitation of motion permitting flexion of the tips 
of the fingers to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch 92.5 cms.) in either direction is not considered 
disabling.  The August 1999 VA examination report did not 
appear to assess the veteran's hand motion in those terms.  
If the examination report does not contain the findings 
necessary for rating, a new examination will be required.  
38 C.F.R. §§ 4.2, 4.70 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for a hand condition at any private or VA 
facility January 2000.  A copy of the 
RO's request to the veteran and his reply 
should be placed in the claims file.  The 
RO should then attempt to obtain, and 
associate with the claims file, all 
medical records from the facilities 
named.  

2.  All records compiled in connection 
with the veteran's workers' compensation 
claim, to which there is reference in a 
private medical report, should be 
obtained, as well as a copy of the 
favorable or unfavorable decision on 
these benefits.  

3.  Following the completion of the 
above-requested development, the RO 
should schedule the veteran for a 
comprehensive VA musculoskeletal 
examination of the hands.  All indicated 
studies, tests, and evaluations, 
including range-of-motion studies, should 
be performed.  It should be ascertained 
during the examination whether there is 
limitation of motion permitting the 
veteran to flex the tips of the fingers 
of his right hand to within 2 inches (5.1 
cms.) of the transverse fold of the palm 
and whether the veteran has limitation of 
motion of less than 1 inch 92.5 cms.) in 
either direction with his right hand.  
Following the examination, the examiner 
must offer an opinion as to the nature 
and severity of the veteran's service-
connected right hand disability.  The 
relationship between all symptoms 
pertaining to the veteran's right hand 
and the veteran's shell fragment wound 
with fracture of the right fourth 
metacarpal should be explained in the 
examination report, as should the 
significance of bilateral symptoms.  In 
the event examination reveals the 
presence of arthritis in any of the 
joints of the hands, it is necessary that 
the examiner specify which joints are 
involved, and which are linked to the 
shrapnel wound of the right hand.  The 
veteran's claims folder must be made 
available to and reviewed by the 
examiner.  A complete rationale for any 
opinion and description must be 
presented.  The examination report should 
be typed.

4.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then readjudicate the 
issue presented.  In so doing the 
specific joints of the right hand which 
are being considered part and parcel of 
the service-connected disorder should be 
identified.  The appropriateness of 
staged ratings of the veteran's right 
hand disability should be considered, in 
accordance with the holding of Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and provided an opportunity 
to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



